DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed February 9, 2021.  Claim 21 is amended.  Claims 1-26 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/229263.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/229263 recites an extraction devices for an audio signal processing system reciting features and limitations which encompass and/or implement the audio delaying and processing functions of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims of 16/229263 
A method for delaying audio from a received signal prior to processing in an acoustic echo cancellation device, comprising:
An audio extraction device for use in an audio signal processing system, comprising:
receiving an audio signal at an audio extraction and delay device;
an audio transceiver adapted to receive an audio signal;
determining a first amount of delay to apply to the received audio signal such that acoustic echo cancellation (AEC) processing can occur; applying the first amount of delay to the received audio signal;
a delay circuit adapted to delay the received audio signal by a first delay period;
wherein the first destination comprises: an amplifier, and wherein the amplifier is adapted to output the delayed version of the received audio signal to one or more speakers, and wherein each of the one or more speakers are adapted to broadcast the delayed version of the received audio signal as an acoustical delayed version of the received audio signal, and wherein the second destination comprises: a network microphone device (NMD), the NMD comprising one or more microphones 

and a second audio transmitter adapted to transmit the un-delayed version of the received audio signal to a second destination.
wherein the NMD further comprises an acoustic echo cancellation circuit (AEC) 

a first audio transmitter adapted to transmit the delayed version of the received audio signal to a first destination; wherein the first destination comprises: an amplifier, and wherein the amplifier is adapted to output the delayed version of the received audio signal to one or more speakers, and wherein each of the one or more speakers are adapted to broadcast the delayed version of the received audio signal as an acoustical delayed version of the received audio signal



Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application 16/207847 are directed to a microphone system for processing audio signals with an acoustic echo cancellation device reciting features and limitations which encompass and/or implement the audio signal processing functions of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of 16/229263
Claims of 16/207,847
A method for delaying audio from a received signal prior to processing in an acoustic echo cancellation device, comprising:
A microphone system, comprising: one or more microphones each of which is adapted to receive acoustic audio signals and convert the same from acoustical energy signals into electrical audio signals and output the same as microphone output audio signals; an acoustic echo cancellation (AEC) device adapted to receive the microphone output audio signals,
receiving an audio signal at an audio extraction and delay device;
an acoustic echo cancellation (AEC) device adapted to receive the microphone output audio signals, and wherein the AEC device also receives as a second 

(claims 12 and 27) and a delay circuit adapted to delay substantially all of the undesired audio signals prior to the undesired audio signals being broadcast by one or more speakers within hearing distance of the microphone system
transmitting the un-delayed audio signal to an AEC circuit
and wherein the reference audio signal comprises an undelayed version of the undesired audio signals, AEC device also receives as a second input a reference audio signal from a network,
and transmitting the delayed audio signal to one or more speakers.
 (claims 12 and 27) and a delay circuit adapted to delay substantially all of the undesired audio signals prior to the undesired audio signals being broadcast by one or more speakers within hearing distance of the microphone system



Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application 16/207,924 are directed to a method for processing audio signals with an acoustic echo cancellation device reciting features and limitations which encompass and/or implement the audio signal processing functions of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of 16/230099
Claims of 16/207,924
A method for delaying audio from a received signal prior to processing in an acoustic echo cancellation device, comprising:
A method for determining one or more spoken words, comprising: receiving acoustic audio signals at one or more microphones within a microphone system, and converting the same from acoustical energy signals into electrical audio signals and outputting them as microphone output audio signals; receiving the microphone output audio signals from one or more microphones at a first input of an acoustic echo cancellation (AEC) device, and receiving a reference input signal at a second input of the AEC device

receiving the microphone output audio signals from the microphone device at a first input of an acoustic echo cancellation (AEC) device, and receiving a reference input signal at a second input of the AEC device
determining a first amount of delay to apply to the received audio signal such that acoustic echo cancellation (AEC) processing can occur; applying the first amount of delay to the received audio signal;
(claims 12 and 27) and a delay circuit adapted to delay substantially all of the undesired audio signals prior to the undesired audio signals being broadcast by one or more speakers within hearing distance of the microphone system
. transmitting the un-delayed audio signal to an AEC circuit
and wherein the reference audio signal comprises an undelayed version of the undesired audio signals; and receiving a reference input signal at a second input of the AEC device
. and transmitting the delayed audio signal to one or more speakers
(claims 12 and 27) delaying substantially all of the undesired audio signals by a delay circuit adapted to delay prior to the undesired audio signals being broadcast by one or more speakers within hearing distance of the one or more microphones.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US Patent Application No. 2018/0146290) in view of Pogue (US Patent No. 9,978,387).
Regarding claim 1,  Christoph teaches a method for delaying audio from a received signal prior to processing in an acoustic echo cancellation device, comprising: receiving an audio signal at an audio extraction and delay device [para 0063 --  audio processing system 102 uses the audio processor 120 to process the audio input channels 110]; determining a first amount of delay to apply to the received audio signal [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2];  applying the first amount of delay to the received audio signal [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2];  and transmitting the delayed audio signal to one or more speakers [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2].  Christoph fails to teach transmitting the un-delayed audio signal to an AEC circuit.  Pogue teaches a system for reference signal generation for acoustic echo cancellation wherein, The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112 (see Fig 4; col. 3, line 62 to col. 4, line 17; col.5, line 64 to col. 6, line 67 – specifically col 5, line 64 to col 6, line 4; col. 6, lines 56-67).    One having ordinary skill in the art would have recognized the advantages of implementing the AEC processing of Pogue, in the system of Christoph, for the purpose of improving the audio quality of the received audio signals.
 Regarding claim 2, the combination of Christoph and Pogue teaches determining a processing amount of time that is at least as long as it takes to process a first signal received at the AEC such that the first signal can be subtracted from a second signal received at the AEC [Christoph p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108].
Regarding claim 3, the combination of Christoph and Pogue teaches the first signal comprises an un-delayed version of the second signal [Christoph at para 0064 – a signal can be delayed as zero.. d3w=0].
Regarding claim 4, the combination of Christoph and Pogue teaches wherein the step of determining a first amount of delay comprises: determining a first amount of time it takes to transmit the delayed version of the received audio signal from the audio extraction and delay device to one or more speakers, wherein the one or more speakers then broadcast acoustical energy corresponding to the delayed version of the received audio signal [Christoph [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2];  p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108], plus determining a second amount of time it takes to receive the broadcast acoustical energy corresponding to the delayed version of the received audio signals at an output of at least one microphone that is connected to an input of the AEC [Christoph para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2;  p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108]. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US Patent Application No. 2018/0146290) in view of Pogue (US Patent No. 9,978,387) and in view of Glasser (US Patent Application Publication No.  2015/0296247).
Regarding claim 11, Christoph teaches a method for delaying audio from a received signal prior to processing in an acoustic echo cancellation device, comprising: receiving an audio signal at an audio extraction and delay device [para 0063 --  audio processing system 102 uses the audio processor 120 to process the audio input channels 110]; determining a first amount of delay to apply to the received audio signal [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2];  applying the first amount of delay to the received audio signal [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2];  and transmitting the delayed audio signal to one or more speakers [para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2].  Christoph fails to teach transmitting the un-delayed audio signal to an AEC circuit.  Pogue teaches a system for reference signal generation for acoustic echo cancellation wherein, The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112 (see Fig 4; col. 3, line 62 to col. 4, line 17; col.5, line 64 to col. 6, line 67 – specifically col 5, line 64 to col 6, line 4; col. 6, lines 56-67).    One having ordinary skill in the art would have recognized the advantages of implementing the AEC processing of Pogue, in the system of Christoph, for the purpose of improving the audio quality of the received audio signals.  Christoph fails to specifically teach, but Glasser teaches the received signal is a combined audio-video signal [para 0091; 0176] and an audio extraction circuit adapted to extract an audio portion from the received audio-video signal and output an extracted un-delayed audio signal [para 0094 -- audio-video separation functional block 237 may be included to separate the two streams or to extract one from the other].  One having ordinary skill in the art would have recognized the advantages of providing for the received signals to be combined audio-video signals and extracting the audio signal from the combined audio-visual signal, as suggested by Glasser, for the purpose of providing AV output in an airplane environment, where the video is provided at a display device and audio is provided via in-seat consoles, as suggested by Glasser [para 0005].
Regarding claim 12, the combination of Christoph, Pogue and Glasser teaches determining a processing amount of time that is at least as long as it takes to process a first signal received at the AEC such that the first signal can be subtracted from a second signal received at the AEC [Christoph p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108].
Regarding claim 13, the combination of Christoph, Pogue and Glasser teaches the first signal comprises an un-delayed version of the second signal   [Christoph at para 0064 – a signal can be delayed as zero.. d3w=0
Regarding claim 14, the combination of Christoph, Pogue and Glasser teaches. determining a first amount of time it takes to transmit the delayed version of the received combined AV signal from the audio extraction and delay device to one or more speakers, wherein the one or more speakers then broadcast acoustical energy corresponding to the delayed version of the received combined AV signal [Christoph para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2;  p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108]., plus determining a second amount of time it takes to receive the broadcast acoustical energy corresponding to the delayed version of the received combined AV signal at an output of at least one microphone that is connected to an input of the AEC [Christoph para 0064 --The audio processor 120 may further delay the generated zone audio signals ……the speaker 108d1 is delayed by d1w=d3-d1, the speaker 108d2 is delayed by d2w=d3-d2;  p0075 -- The additional delays may adjust the output of one or more of the speakers 108 to match an amount of delay of a most-delayed speaker 108 to the plurality of sound zones 118. In many examples, the individual delays are pre-calculated offline together with the ISZ filter set(s). However, in other examples the audio processor 120 may determine at runtime the additional delay for a first of the speakers 108 by subtracting an individual delay of the first of the speakers 108 from the delay of the most delayed speaker 108. The audio processor 120 may also determine the additional delay for a second of the speakers 108 by subtracting an individual delay of the second speaker108 from the delay of the most delayed speaker 108].

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues there no discussion of in Christoph, of the recited claim feature of "determining a first amount of delay to apply to the received audio signal such that acoustic echo cancellation (AEC) processing can occur.”  Applicant argues there is no discussion of acoustic echo cancellation in Christoph; therefore, the logical conclusion is that Christoph cannot determine a first amount of delay such that AEC can occur, because AEC does not occur in Christoph.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Christoph teaches applying delay processing to the audio signals at para [0064].  Pogue was cited for 
Applicant argues Christoph adjusts the delay for a very specific, but different reason.  In response to applicant's argument that Christoph adjusts the delay for a very specific, but different reason, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the nonstatutory double patenting rejections can be overcome.
Claims 21-26 would be allowable if the nonstatutory double patenting rejections can be overcome.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659